Mr. Justice MacLeary
delivered the opinion of the court.
*233This is another case in which the appeal has been taken manifestly for delay only, thus abusing the humanity of onr law which allows appeals in all criminal cases. The appellant was accused by information in the District Court of Hnmacao, on July 13, 1908, of assault with intent to commit murder, it being alleged that he had made such an assault in the town of Juncos, on June 21, 1908, by inflicting upon Carols G-arcia a wound with a sharp instrument. He was duly tried and convicted, on the verdict of a jury, of an aggrevated assault. Sentence was passed upon him on December 7 last, condemning him to suffer imprisonment in the penitentiary for two years, and to pay a fine of two hundred dollars ($200) and all costs of the proceedings.
There is no bill of exceptions nor statement of facts contained in the record, nor is there any brief filed by the attorney for the appellant, who contents himself with merely presenting a notice of appeal in the district court.
The charge of the court hás been carefully reviewed, as it constitutes the bulk of the record. It is very full and complete and certainly is as favorable to the accused as he could reasonably require.
After a careful review of the entire record, there is nothing to be found on which to base an objection to the judgment rendered by the district court in this case, and it should be accordingly affirmed.

Affirmed.

Acting Chief Justice Hernández and Justice Wolf concurred.
Mr. Justice Figueras took no part in the decision of this case.